Citation Nr: 1533157	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 23, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, granting service connection for PTSD and assigning an initial 30 percent disability rating, effective May 23, 2008.  A May 2013 rating decision increased the initial disability rating to 70 percent, effective April 23, 2012. 

In an August 2013 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012, and also denied an initial disability rating in excess of 70 percent for PTSD from April 23, 2012.  The Board's decision also denied an earlier effective date for the grant of service connection for PTSD; the claim for a total disability rating for compensation based on individual unemployability (TDIU) was remanded for further development. 

The Veteran appealed the Board's August 2013 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in January 2014 the Court vacated that part of the Board's decision denying an initial disability rating in excess of 30 percent for PTSD, prior to April 23, 2012, pursuant to a Joint Motion (JMR).  The Veteran did not appeal that part of the Board's decision that denied an initial disability rating in excess of 70 percent for PTSD, from April 23, 2012.

In a May 2014 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012.  

The Veteran appealed the Board's May 2014 decision to the Court and in an Order dated in June 2015, the Court vacated the Board's decision denying an initial disability rating in excess of 30 percent for PTSD, prior to April 23, 2012, pursuant to a JMR.  

As noted, in a prior August 2013 Board remand, the issue of entitlement to a TDIU was remanded for additional development.  It does not appear that any development has been accomplished with regard to this claim.  Therefore, the Board points out that the development requested in the April 2013 Board decision should be undertaken.  


FINDING OF FACT

Prior to April 23, 2012, the service-connected PTSD did not cause occupational and social impairment, with reduced reliability and productivity; deficiencies in most areas, such as work, school, family relations; judgment, thinking or mood; total occupational and social impairment; or symptoms approximating such impairment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Written statements from the Veteran and his wife are of record.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

The Veteran and his representative contend that he is entitled to a higher initial disability rating for PTSD prior to April 23, 2012, because his symptoms were more severe than those contemplated by the 30 percent rating.  The Veteran contends that the 30 percent disability rating does not address his having to quit working full-time in 2005 because of his PTSD symptoms. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.   Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Prior to April 23, 2012, the Veteran's service-connected PTSD was rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A psychiatric examination conducted for VA in August 2008 reflects the Veteran's complaints of difficulty sleeping with severe night sweats, irritability and reported problems with road rage.  He also complained of diminished interest in participation in significant events, a sense of detachment from others, an exaggerated startle response, hypervigilance and difficulty concentrating.  The Veteran was married one time and had one child.  He had worked in construction for 30 years, retired in 2005, and was working part-time at the time of the examination.

Examination revealed the Veteran to be well oriented and normal in appearance and hygiene.  His behavior was appropriate and his affect and mood appeared normal.  His speech was also normal, as was his communication.  His thought processes were assessed as normal with no impaired abstract thinking and his judgment was within normal limits.  He reported occasional panic attacks with tachycardia, sweating, and feelings of having a heart attack.  He also reported that he had suspiciousness and that he did not trust anyone.  He denied delusions, hallucinations, or ideas of reference.  He had some obsessional rituals which interfered with people.  His memory was intact.  He felt that he had poor concentration at times.  The Veteran denied suicidal or homicidal ideation. 

The diagnosis was PTSD, mild.  The examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with social and occupational functioning or to require continuous medication.  The examiner also opined that the Veteran was able to manage his own benefits with no difficulty in performing activities of daily living.  The Veteran was assessed with a GAF score of 60, indicative of moderate impairment. 

An October 2008 VA consult report regarding Agent Orange exposure reflects the Veteran's history of struggling with flashbacks, anger management and sleep difficulties over the years.  He reported his symptoms were presently improved and he was not seeking treatment for them.  The examiner found his mood to be stable during the examination.  At that time the Veteran indicated that he believed his present coping mechanisms were effective and he was advised that VA resources for PTSD would be provided should he want to pursue treatment in the future. 

In a February 2009 written statement, the Veteran's wife indicated that she had been married to the Veteran since 1968 and that he had become progressively more aggressive towards other people and was an aggressive driver.  She stated that he was constantly tired because he did not sleep well and was very restless.  He had little patience for her or others.  They rarely went to movies.  Aside from his anger, his wife described the Veteran as unemotional and unsentimental about birthdays, holidays, and special occasions. 

A psychiatric examination conducted for VA in April 2012 reflects the Veteran met the Diagnostic Criteria for PTSD.  In this regard, the examiner indicated that the Veteran had been exposed to a traumatic event where he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others and the Veteran's response involved intense fear, helplessness, or horror (Criterion A).  The traumatic event was persistently re-experienced by recurrent and distressing recollections of the event, recurrent distressing dreams of the event, and intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event (Criterion B).  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness was indicated by efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that aroused recollections of the trauma, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and restricted range of affect (Criterion C).  Persistent symptoms of increased arousal, not present before the trauma, was indicated by difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response (Criterion D).  The duration of the symptoms described in Criteria B, C, and D was more than one month (Criterion E).  The PTSD symptoms described caused clinically significant distress or impairment in social, occupational, or other important areas of functioning (Criterion F).  

The examiner indicated that the Veteran's PTSD symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran also endorsed difficulty focusing and concentrating, general feelings of restlessness, and edginess, low energy, and increased fatigue.    

The diagnosis was PTSD.  The examiner opined that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner also opined that he was able to manage his own benefits.  The Veteran was assessed with a GAF score of 60, indicative of moderate impairment.  The examiner noted that the Veteran had not had any psychiatric treatment and was on no medications.  

Prior to April 23, 2012, the Board finds the August 2008 VA examiner's findings and opinion regarding the Veteran's PTSD symptoms highly probative and persuasive, as they were based on a longitudinal review of all the evidence of record, including the Veteran's self-described history, and included discussions of all relevant facts.  The examiner offered rationale and plausible explanations for his conclusions regarding the severity of the Veteran's impairment as a result of his PTSD symptoms.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

While both the Veteran and his wife are competent to report on their personal knowledge of his symptoms, and their statements are accepted as credible, they are not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria.  Such is a medically complex matter that requires particular expertise in clinical psychology and psychiatry, which they simply do not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In contrast, the August 2008 VA examiner took into consideration all of the Veteran's subjective complaints, his social and occupational history, and the results of the objective mental status evaluation in determining the overall severity of the manifestations attributed to his service-connected PTSD. 

While the Veteran's wife's written statement, dated approximately six months after the August 2008 VA psychiatric examination and four months after the last relevant clinical consult, indicates she believed he had gotten progressively more aggressive with others and was an aggressive driver, these very same symptoms were noted and addressed at the time of the VA examination.  The examiner also addressed other symptoms noted in her written statement, including diminished interest in participating in significant events, detachment from others, and sleep difficulties. Significantly, she did not indicate any progression in the severity of these symptoms since the examination or indicate any other symptoms not addressed in the VA examiner's report. 

Significantly, at his October 2008 consultation, the Veteran reported that his present coping mechanisms were effective; his symptoms were improved; and he was not seeking treatment for them.  Nor does the claim file contain any evidence that the Veteran received or sought treatment for his PTSD between the May 23, 2008, effective date of the 30 percent rating and the April 23, 2012, effective date of the 70 percent rating.

The Board finds that the medical evidence, which directly addresses the criteria under which PTSD is evaluated, is far more probative than the Veteran's and his wife's assessments as to PTSD's severity during the time frame at issue.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The parties to the JMR noted that the Board failed to discuss the April 2012 VA examiner's statement that the Veteran's PTSD symptoms had persisted for more than one month prior to that examination.  In this regard, the Board notes that the examiner noted this finding in regard establishing that the Veteran met the criteria for PTSD.  Further, while the examiner may have described a symptoms or symptoms which might support entitlement to a higher rating, the Board must look at the totality of the evidence in determining the appropriate disability evaluation.

Moreover, the effective date of a grant of an increased evaluation is based upon a variety of factors, including the date of claim, date entitlement is shown, and finality of prior decisions.  See U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) provide an exception to the general rule for increased rating claims by stating that the effective date of an increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, date of claim.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello v. Derwinski, 3 Vet. App. 196 (1992).

In this case, there is a lack of evidence, both lay and medical, to establish that it was factually ascertainable that any increase in PTSD symptomatology had occurred prior to the date of the April 2012 VA examination.  The April 2012 examiner did not attempt to date the onset of any particular symptom or symptoms.  No basis was presented for the selection of any particular date on which a particular manifestation was present.  In the absence of any evidence to establish that it was factually ascertainable that an increase in PTSD occurred prior to the date of the April 2012 VA examination, the criteria for an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012, have not been met.  

Extraschedular Considerations

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Veteran's reported PTSD symptoms are contemplated by the rating criteria for each disability.  Prior to April 23, 2012, the Veteran's service-connected PTSD resulted primarily in sleep disturbance, anger outbursts, and social detachment.  The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, there has been no suggestion that the Veteran's psychiatric disability is in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

Thus, the Board finds that the rating assigned reasonably describes the Veteran's disability at issue during the period prior to April 23, 2012.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

The Board has also considered whether an inferred claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, here as noted, the Veteran's claim for TDIU was remanded in an August 2013 Board decision.  


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to April 23, 2012, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


